Title: To John Adams from John Farmer, 20 November 1819
From: Farmer, John
To: Adams, John


				
					Honoured & Respected Sir,
					Billerica, 20 Nov. 1819.
				
				Your favour was received last evening, and the subject of it shall receive immediate attention. For some time past, I have entertained the idea that the late Benjamin Thompson, Count Rumford, was a descendant from the well known Rev. William Tompson of Braintree. In November, last year, I communicated my conjecture to Mr. Baldwin, of Chelmsford, son of the late Col. L. Baldwin of Woburn, and wished him to obtain for me the loan of the oldest volume of the Woburn records, which, I thought, with the documents in my possession, might enable me to ascertain the fact. The reason of my request was on account of my health, which forbade my going to Woburn to make an examination, which might perhaps, have required considerable time. Mr. Baldwin called upon me a few weeks after I wrote him, and informed me that it was probable the records could not be obtained for the purposes desired, and in consequence of this information, I desisted from pursuing the subject at that time. I have since examined the life of the Rev. Mr. Tompson in the Magnalia in hopes of finding something respecting his family, but found nothing. There is annexed to his life, a poem on his death, which appears to be written in the style of Benjamin Tompson, the New England Poet, who died at Roxbury in 1714, several of whose poems appear in the Magnalia. I have thought it not improbable, that the poet was a son of Rev. Mr. Tompson, and brother to William Tompson, who graduated at H. Coll. in 1652, & of Capt. Joseph Tompson of this town, & it is possible an uncle, or the father to the Rev. Edward Tompson of Marshfield, but these are only conjectures. The correct orthography of the name is in Johnson’s Hist. N. E. Book 11. Chap. 18. and the Harvard Catalogue. All succeeding writers have assumed an h, when writing the name of the minister. Capt. Jos. Tompson, Benj. Tompson, Esq. & Col. Wm. Tompson of three successive generations, of this town, adhered to the ancient orthography.It would afford me great pleasure to give you such satisfaction on this subject, as should not only establish the claim of Braintree to the honour of being the hive, from whence the great ancestor of that most eminent practical philosopher issued; but also assign to Billerica a share of the celebrity of giving birth to one of his immediate progenitors.Can you, Sir, give me any information of the Rev. Mr. Tompson’s family, their births, &c.? Such information might perhaps assist me in any enquiries to trace the genealogy of our illustrious countryman.With this, I send you, Sir, another copy of the Hist. Memoir of this town. As it is only a hasty general sketch, you may not find all the information you may wish. I have obtained important facts since that was published.With profound respect, / I am, Your most Obt. Servt. 
				
					John Farmer.
				
				
					The title you affix to my name may be omitted, as it does not belong to me. Note. It seems necessary first to ascertain whether Capt. Jos. Tompson of this town and one of its early settlers, was a son of the minister, and then ascertain whether Count Rumford was a descendant of Capt. Tompson, of whose children, some, it appears, migrated from this town. If he did not descend in this line, it will not be easy for me to give you any satisfactory answer to your information on the subject.
				
			